Citation Nr: 9919213	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  98-03 047A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating greater than 50 percent for service-
connected post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1966 to November 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in February 1997, in which 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied the veteran's 
claim of entitlement to a rating greater than 10 percent for 
service-connected PTSD.  In a May 1998 decision, the RO 
granted the veteran an increase in the evaluation of his PTSD 
to 50 percent disabling, effective October 16, 1996, the date 
his claim was received.  The veteran perfected an appeal of 
the February 1997 decision, and maintained his disagreement 
with the assigned rating after the May 1998 decision.  A 
video conference hearing on this claim was held on May 24, 
1999, before Jeff Martin, who is a member of the Board and 
was designated by the chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991).


REMAND

After a review of the record, it is the opinion of the Board 
that additional development of the evidence should be 
accomplished prior to further consideration of the veteran's 
claim.  In statements in the record and again at his May 1999 
hearing before a member of the Board the veteran testified 
that he has been treated at the VA medical facility in 
Mobile, Alabama, on a regular basis for his PTSD.  He also 
has stated that he was treated at VA medical centers (VAMC) 
in White River Junction, Vermont; Manchester, New Hampshire; 
Bedford, Massachusetts; Biloxi, Mississippi, and the 
Veterans' Center in Mobile, Alabama.  The RO attempted to 
obtain records from the Manchester, New Hampshire VAMC for 
the period from January 1996 to February 1997 and was 
informed no treatment records were present.  Additionally, 
the RO requested that the veteran provide a Form 21-4142 
authorization for the release of records for the treatment 
notes at the Veterans' Center in Mobile, Alabama, and 
treatment dates for the other facilities, but the veteran did 
not respond.  

Despite the veteran's failure to respond, the Board finds 
that these records would be probative of his claim.  
Accordingly, the RO should contact the above listed VAMCs, 
other than Manchester, New Hampshire, and request that they 
provide any inpatient or outpatient treatment records for the 
veteran from January 1996 to the present.  Additionally, the 
RO should again contact the veteran and request that he 
submit a Form 21-4142 for the treatment records at the 
Veterans' Center in Mobile, Alabama, and upon receipt of the 
form, the RO should attempt to obtain records from this 
facility.

The Board further notes that the veteran stated during his 
May 1999 hearing that a VA physician, Dr. Liberto, had 
indicated to the veteran that he should not be driving trucks 
given his current medications and psychiatric condition.  
Because such a statement would be probative of the veteran's 
claim, the RO should contact the veteran and request that he 
contact Dr. Liberto and have him submit such a statement in 
writing to the record.  Additionally, upon remand the veteran 
should be given the opportunity to add any recent lay or 
medical evidence to the record.  See 38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.103(a) (1998); Quarles v. 
Derwinski, 3 Vet. App. 129 (1992).

Finally, at his May 1999 hearing the veteran indicated that 
he had held back certain information regarding his condition 
at the May 1998 VA psychiatric examination, failing to report 
the extent of his suicidal thoughts and his auditory 
hallucinations.  He also testified that his roommate had 
discovered him in a closet with a butcher knife about a month 
before the hearing, and that his thoughts at this time had 
been suicidal.  Given that these symptoms and events indicate 
an increase in the severity of the veteran's condition, a 
more recent medical examination would be helpful.  
Accordingly, the RO should schedule the veteran for another 
VA psychiatric examination.  Because the veteran's job keeps 
him on the road much of the time, the RO should attempt to 
have the VAMC scheduling the appointment provide him with at 
least 10 days to 2 weeks notice of the examination.  The RO 
should notify the veteran of the consequences of failing to 
report for the examination.  38 C.F.R. § 3.655 (1998). 


While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not withstand scrutiny by the United States Court of 
Appeals of Veterans Claims.  For that reason, to ensure due 
process, and to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to his appeal, 
the case is REMANDED to the RO for the following development:

1.  The RO should contact the veteran and 
request that he submit a Form 21-4142 
authorization for the release of 
treatment records for the Veterans' 
Center in Mobile, Alabama.  Upon receipt 
of this form the RO should attempt to 
obtain all treatment records relating to 
the veteran from this facility.  In 
addition, the RO should notify the 
veteran that if he has any additional lay 
or medical evidence he wishes to submit 
to support his claim he may do so, 
particularly evidence he may have 
obtained which may not currently be in 
the claims file.  Finally, the RO should 
inform the veteran that he should contact 
Dr. Liberto and have him submit a 
statement regarding his opinion that the 
veteran should not be driving a truck 
given his medications and psychiatric 
condition.

2.  Regardless of the response, or lack 
thereof, by the veteran, to the above 
requests for information, the RO should 
attempt to secure copies of all VA 
outpatient and hospitalization treatment 
records pertaining to the veteran from 
the VA medical facilities in White River 
Junction, Vermont; Bedford, 
Massachusetts; Biloxi, Mississippi; and 
Mobile, Alabama, for the period from 
January 1996.

3.  Upon receipt of any and all such 
records, the RO should accord the veteran 
a psychiatric examination, in order to 
ascertain the severity of his PTSD.  The 
RO should also inform the veteran of the 
consequences of failing to report for the 
scheduled examination.  The veteran's 
claims folder and a copy of the new VA 
psychiatric rating criteria should be 
provided to the examiner prior to his or 
her evaluation of the veteran.  After 
reviewing the claims folder and examining 
the veteran, the examiner should, on the 
examination report, indicate an opinion 
as to the degree of 
industrial/occupational and social 
impairment caused by the veteran's 
service-connected psychiatric disorder.  
A Global Assessment of Functioning (GAF) 
score should also be determined, and a 
full explanation of its meaning should be 
set forth on the report.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider all the additional 
evidence.  If any benefit sought, for 
which an appeal has been perfected, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto 
with additional argument and/or evidence.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










